Title: To Benjamin Franklin from Richard Grubb, 13 January 1783
From: Grubb, Richard
To: Franklin, Benjamin


Hotel de Valois Monday Morng. 13 Jany. 1783
Mr. Grubb presents his respectful Compliments to his Excellency Dr. Franklin, & requests him to grant him a passport for England via Callais.
Mr. G. ill state of Health is the cause of the demand, & hopes his Excellency will in consequence, order one to be made out
 
Addressed: His Excellency / Benjamin Franklin. / Passy
Notation: Mr. Grubb Paris 13th. Jany. 1783
